Title: Joseph C. Cabell to Thomas Jefferson, 17 February 1813
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir, Richmond 17 Feb: 1813. 
          I have been prevented by business of late, from writing you respecting the fate of the Bill founded on the petition of the Rivanna River company. The Bill as it came up to the Senate contained merely a proviso saving private rights. Mr Johnson drafted two amendments, one requiring that the tolls should be collected at the Locks, & only on what passed should pass thro’ them, so long as the company should use your canal; the other requiring that the consent of the company should be previously certified to the Court of Albemarle, before the Law should take effect, & that in that event the charter should last till the year 1840. I exhibited your map of the River to the Senate, and made a full explanation of the subject. The amendments passed without opposition. I had previously ascertained that the Delegates from Albemarle would be willing to exempt your own produce, but not that of your customers, from toll. Our amendments, conformably to your suggestions, & what appeared to us to be [the...] just, from your statement of facts, went to the exemption of your customers, as well as of yourself. When the Bill returned to the Lower House of Delegates, one of your members from Albemarle moved to postpone it to the 31st March, which was done. Col: Branham & Capt: Garth, averred that the company would never consent to the exemption of your customers, & that it was better to let the subject lie over till another session. Thus ended the bill. I can assure you that I have paid the utmost attention in my power to this subject. Mr Johnson & Mr Barber have been equally attentive. The Delegates from Albemarle have expressed a willingness to enter upon any arrangement that might be mutually satisfactory to yourself & the company;  but they differ with you in regard to the extent of your claims. Provided I should be continued in the Senate, I beg you to be assured of my anxiety to serve you on this or any other subject in which you may be interested.
          I am, dr Sir, with great respect & regard yr humb: servtJos: C: Cabell.
        